Citation Nr: 0006624	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  00-00 037	)	DATE
	)
	)




THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits arising from a February 1998 Board decision which 
restored a compensable rating for service-connected irritable 
bowel syndrome.





ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the RO 
relating to a claim by the veteran for VA benefits.

In the instant case, the claimant, L.C.F., is an attorney who 
was retained by the veteran on July 9, 1996.

The RO notified both the veteran and his attorney by a 
December 9, 1999, letter that the case was being transferred 
to the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney.


FINDINGS OF FACT

1.  By a September 29, 1995, Board decision, the veteran's 
claim for restoration of a compensable rating for service-
connected irritable bowel syndrome was denied.

2.  The original notice of disagreement (NOD) for this claim 
was received after November 18, 1988.

3.  The veteran retained the attorney, L.C.F., on July 9, 
1996, within 1 year after the September 29, 1995, Board 
decision.

4.  The fee agreement signed by the parties on July 9, 1996, 
provides for payment to the attorney of a contingency fee 
consisting of 20 percent of past-due benefits awarded to the 
veteran, such fee is to be paid by VA from past-due benefits.

5.  The attorney rendered legal services involving the 
veteran's claim.

6.  In a February 24, 1998, decision, the Board restored a 
compensable rating for the veteran's service-connected 
irritable bowel syndrome. 

7.  Past-due benefits are available to the veteran as a 
result of a February 24, 1998, Board decision which restored 
a compensable rating for service-connected irritable bowel 
syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the claim for restoration of a 
compensable rating for service-connected irritable bowel 
syndrome.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c) (1999).

2.  The fee specified in the agreement as being payable 
directly to the attorney in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
a favorable adjudication of the claim for restoration of a 
compensable rating for the veteran's service-connected 
irritable bowel syndrome.  38 U.S.C.A. § 5904(d) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609(f), (g), (h) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By an April 1992 decision, the RO reduced the veteran's 
disability rating from 10 to 0 percent for service-connected 
irritable bowel syndrome.  In July 1992, the veteran filed a 
NOD with respect to the April 1992 RO decision.  He was 
furnished with a statement of the case and he later filed a 
timely substantive appeal.

By a September 25, 1995, Board decision, the veteran's claim 
for restoration of a compensable rating for service-connected 
irritable bowel syndrome was denied.

An agreement, dated on July 9, 1996, shows that the veteran 
hired L.C.F. to provide legal services in connection with his 
appeal to the Court and in connection with all proceedings 
for benefits before VA. 

In December 1996, the veteran and the attorney signed an 
addendum to their July 1996 fee agreement.  In the addendum, 
it was noted that the veteran authorized the attorney to 
pursue an award under the Equal Access to Justice Act (EAJA).  
It was also noted that if EAJA fees were awarded such would 
be offset by any awarded past-due benefits.

By a February 24, 1998, Board decision, restoration of the 
veteran's service-connected irritable bowel syndrome was 
granted, effective from November 27, 1990; and in November 
1999, the RO effectuated the Board's decision.

In December 1999, the RO sent a letter to the veteran and 
L.C.F., indicating that 20 percent of the maximum amount of 
the veteran's past-due benefits was $3,567.60 and that such 
was being withheld as the maximum attorney fee payable 
pending a determination by the Board. 


II.  Legal Analysis

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
all of the following conditions are met:

(1)  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609(c)(1) (1999).

(2)  The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).

(3)  The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).



On September 25, 1995, the Board issued a final decision 
denying the veteran's claim for restoration of a compensable 
rating for service-connected irritable bowel syndrome.  The 
NOD which preceded such Board decision was received by the 
RO, in July 1992, well after the November 18, 1988 deadline.  
On July 9, 1996, the veteran and the attorney, L.C.F., 
executed a contract by which the attorney was retained to 
provide legal services in connection with the veteran's VA 
claim.  As such, the statutory requirements for recognition 
of the fee agreement for VA purposes have been met.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the veteran and the attorney, 
L.C.F., satisfies these criteria. 

In preparation for referral of the attorney fee issue to the 
Board, the RO made preliminary calculations of the dollar 
amount of past-due compensation payable to the veteran and of 
the portion potentially payable to the attorney following the 
February 24, 1998, Board decision which resulted in the 
creation of past-due benefits.  These figures were furnished 
to the parties in the notification letter of December 9, 
1999. 

The RO established payment for past-due benefits, effective 
from December 1, 1990, and such is the proper effective date 
for the commencement of payment of past-due benefits as it is 
the first day of the calendar month following the month in 
which restoration of the compensable service-connected 
irritable bowel syndrome became effective.
 

Calculation by the RO of the amount of past-due benefits 
created by the restoration of a compensable rating for 
irritable bowel syndrome must also comply with the provisions 
of 38 C.F.R. § 20.609(h)(3) (1999), which state that the 
termination date of the period of past-due benefits for 
attorney fee purposes is the date of the award, not the last 
day of the month of the award.  The regulation specifies as 
follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.

In the instant case, the proper termination date of past-due 
benefits is the date of the Board decision which restored a 
compensable rating for service-connected irritable bowel 
syndrome-February 24, 1998.  As it appears that a 
termination date in November 1999 was improperly chosen, the 
amount payable as attorney fees will have to be revised.  The 
RO is hereby instructed that the period of past-due benefits, 
resulting from restoration of a compensable rating for 
service-connected irritable bowel syndrome, extends from 
December 1, 1990, through February 24, 1998. 



Fees Paid Pursuant to the Equal Access to Justice Act (EAJA).

It is not apparent from the record whether the attorney has 
received EAJA fees or not. 

Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees at statutory rates unless the government's position in 
the litigation was substantially justified.  See 28 U.S.C.A. 
§  2412 (d) (1)(A) (1988).  In the Federal Courts 
Administration Act of 1992 (FCAA), Congress made EAJA 
applicable to VA adjudicative actions by including the United 
States Court of Veterans Appeals (Court) within the 
definition of "court" in 28 U.S.C.A. §  2412 (d) (2) (f); 
Pub. L. No. 102-572, § 506 (a) (Oct. 29, 1992). 

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provided that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412, that the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee. VAOGCPREC 12-97 (March 26, 1997).  The award 
under § 5904(b) allows the veteran's attorney to collect his 
fee out of the veteran's past-due benefits, while the EAJA 
award is paid by the Government to the veteran to defray the 
cost of legal services.  See Curtis v Brown, 8 Vet.App. 104, 
108-9 (1995) and Russell v. Sullivan, 930 F.2nd 1443, 1446 
(9th Cir. (1991).  The EAJA award therefore serves as a 
reimbursement to the veteran for fees paid of the past-due 
disability benefits.  Accordingly, the veteran's attorney is 
permitted to seek recovery of attorney's fees under both 38 
U.S.C.A. § 5904 and 28 U.S.C. § 2412.  However, the attorney 
must keep only the larger of the fees recovered, and must 
refund the amount of the smaller fee to the claimant (in this 
case, the veteran) in accordance with § 506(c) of the FCAA. 

If the claimant's attorney were to receive attorney fees 
under the EAJA for the same work as is covered by the 
contingency fee, he would have to refund the smaller of the 
fees received under either the EAJA or the fee received based 
on this current determination by the Board.  The Board would 
not have the direct authority to order the veteran's attorney 
to make such payment.  However, not to make such payment 
would be a violation of both professional conduct and a 
direct violation of the Federal Law under 38 U.S.C.A. § 5905 
(West 1991 & Supp. 1999).


ORDER

Eligibility for direct VA payment to the attorney of fees for 
legal services rendered, in connection with the award of 
restoration of a compensable rating for service-connected 
irritable bowel syndrome is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
for the period from December 1, 1990, to February 24, 1998.




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


